Title: Abigail Adams to John Adams, 25 October 1775
From: Adams, Abigail
To: Adams, John


     
      
       October 25 1775
      
     
     I have been highly favourd this week past. No less than 5 Letters I have received from you. It is a releif to one to know that we have a Friend who shares our misfortunes and afflictions with us. Your Letters administer comfort to my wounded Heart. It will sometimes when of of my Gaurd swell and exceed the bounds I endeavour to set to it. It is natural to mourn the loss of any comforts in proportion to the pleasure and satisfaction we derived from them.
     Altho I have all immaginable reason to think my dear Mother far happier than she could be in this uncertain perplexing state of existance, and do not wish her back again, yet my selfish Heart longs for her smiling countanance, her kind advice, her tender care, her prudent Example and her thousand amiable virtues. They are never out of my mind. I am continually recollecting her watchfulness over my infant years, her great care and assiduity to early instill religious principals into her children. Nor did she faill of her duty in her last hours but upon her dying Bed, gave counsel where she thought it most necessary. I wish I could have conversd more with her myself, but such a flood of tenderness would break in upon me that I could never converse with her as leaving me, tho she herself neither smiled nor weept during her whole sickness. Our Little ones were sufficiently affected at the loss of their worthy Grandmamma especially
      Nabby, and all but Tommy followed her to the Grave.
     I am very sensible of the truth of your observation with regard to their loss. The instructions of my own Grandmamma are as fresh upon my mind this day as any I ever received from my own parents and made as lasting and powerfull impressions. Every virtuous example has powerfull impressions in early youth. Many years of vice and vicious examples do not erase from the mind seeds sown in early life. They take a deep root, and tho often crop’d will spring again.
     I have been to day with my Sister Cranch who is very ill, and the Doctor thinks threatned with a fever. I have little respite from trouble—“Life is a poor play.”
     Sister Betsy too is very unwell. It continus very sickly in Weymouth. All sorts of fevers, throat distemper and dysenterys prevail. In this Town it has abated.
     I have an invitation to dine to morrow with Dr. Franklin, Mr. Bodwin Bowdoin, Dr. Cooper and Lady at Coll. Quincys. If my Sister is better believe I shall accept of it, as I have a great desire to see Dr. Franklin who I design to ask the favour of taking this.
     Poor Falmouth has shared the fate of Charlstown; are we become a Sodom? I would fain hope we are not. Unsearchable are the ways of Heaven who permitteth Evil to befall a city and a people by those very hands who were by them constituded the Gaurdians and protecters of them. We have done Evil or our Enimies would be at peace with us. The Sin of Slavery as well as many others is not washed away.
     
     A deserter came out of Town yesterday and says the General had given orders that no more Bread should be sold to the inhabitants by the Bakers, nor by the Soldiers but if any overplus remaind of their allowance they should return it to the Store and receive their money. Poor poor inhabitants of Boston what will be their fate? A milch Cow was carried into the market and there offerd for sale at a Quarter a dollor per pound. Now and then a poor Creature runs a risk and gets clear.
     Mr. Hardwick desires Mr. Bass would not forget his needles, and I would make the same request to you. I wrote for a few articles in the physical way. I assure you medicine is very scarce, the great Demand for it has distressd the Doctors. I would not croud you with articles, but hope you will remember my other bundle of pins, the price of one paper now amounts to what we used to give for a whole Bundle.
     Mr. Bass’es Father desires to be rememberd to his Son and to acquaint him that they were all well.
     Your worthy Mother also desires her Love to you and is well. Adieu tis late at night, past the midnight hour. I wish for a safe return. You have the honour of a commission of the peace in the house sent to me last week and I hear are appointed Chief justice. Mr. Read is an other of the justices. Who the rest are I have not heard. Once more adieu from yours Without a Signature.
    